Citation Nr: 1104341	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-14 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than February 28, 
2005, for the award of special monthly compensation (SMC) based 
on loss of use of a creative organ.

2.  Entitlement to a disability rating in excess of 40 percent 
for diabetes mellitus.

3.  Entitlement to a compensable disability rating for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision from the Huntington West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 20 percent rating for diabetes to 
include erectile dysfunction and granted SMC based on loss of use 
of a creative organ effective February 28, 2005.

During the pendency of the appeal a DRO rating decision of March 
2007 granted a 40 percent rating for the diabetes (with erectile 
dysfunction and onycomycosis) effective February 28, 2005.  
However, as the grant during the pendency of this appeal do not 
represent a total grant of benefits sought on appeal, the claims 
for increase remain before the Board. AB v. Brown, 6 Vet. App. 35 
(1993).

The Board notes that the Veteran in a May 2006 statement 
regarding his diabetes appears to be citing some possible PTSD 
symptoms, and thus could be attempting to raise an informal claim 
for PTSD.  This is referred to the RO to further address. 

The appeal of the increased rating issues for diabetes and 
erectile dysfunction is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  No formal or informal claims for erectile dysfunction and 
entitlement to SMC based on loss of use of a creative organ were 
filed prior to February 28, 2005.

2.  The Veteran's original claim of entitlement to service 
connection for erectile dysfunction, to include entitlement to 
SMC based on loss of use of a creative organ, was inferred via 
private records from 2004 and 2005, that for the first time 
showed treatment for erectile dysfunction.  These records were 
received by the RO on February 28, 2005.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
February 28, 2005, for the award of SMC based on loss of use of a 
creative organ are not met.  38 U.S.C.A. §§ 5110, 5111 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide. See 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims further held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  

Although the Board acknowledges that the Veteran was not provided 
VCAA notice regarding his earlier effective date claim, he is not 
prejudiced by the instant decision.  The Court has indicated that 
after the claim for service connection has been substantiated and 
allowed, as in this case, further notice is not required.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  The appellant bears 
the burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Id.  In this case, the 
effective date issue arises from an initial grant of service 
connection for erectile dysfunction, and the resultant 
entitlement to SMC under 38 C.F.R. § 3.350 stemming from such a 
service connection grant. 

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal. The 
appellant was notified that his claims were awarded with specific 
effective dates assigned.  He was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria required 
for an earlier effective date and he demonstrated his actual 
knowledge of what was required to substantiate an earlier 
effective date in his argument included on his Substantive 
Appeal.  Although he was not provided pre-adjudicatory notice 
that he would be assigned an effective date in accordance with 
the facts found as required by Dingess, he was assigned the date 
of the claims (actual and inferred) as effective dates, the 
earliest permitted by law. 38 U.S.C.A. § 5110(a).

Additionally, the Veteran has been represented by a Veterans' 
Service Organization in this appeal, and neither the Veteran nor 
his service representative has asserted defective VCAA notice and 
any prejudice therefrom.  As such, the Board finds that VA met 
its duty to notify the Veteran of his rights and responsibilities 
under the VCAA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(discussing the rule of prejudicial error).

Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law. 

II.  Effective Date

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation shall be the day following separation 
from service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  A specific claim in 
the form prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the veteran, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155.

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 C.F.R. § 
3.157(b), once a formal claim for compensation has been allowed 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by the VA 
will be accepted as informal claim for increased benefits for an 
informal claim to reopen.  Furthermore, these provisions apply 
only when such reports relate to examinations or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b)(1).

The Veteran is noted to have filed a claim for service connection 
for diabetes mellitus in November 2001, which made no mention of 
erectile dysfunction.  Both VA and private medical records from 
1999 to 2001 that were submitted in conjunction with this claim 
are completely silent for any findings or complaints of erectile 
dysfunction.  Service connection for diabetes mellitus was 
granted in a March 2002 rating which did not include reference to 
erectile dysfunction.  The effective date of the service 
connection and 20 percent initial rating for the diabetes was 
July 9, 2001. 

Thereafter the Veteran submitted a claim for an increased rating 
for the diabetes in August 2002, where he noted that he was on 
insulin and also requested service connection for a foot 
condition alleged to be caused by diabetes.  The claim was again 
silent for any mention of erectile dysfunction.  Submitted with 
the claim were private medical records from 2002 that were 
received on September 6, 2002 and October 10, 2002, which again 
are completely silent for any findings or complaints of erectile 
dysfunction.  Likewise a November 26, 2002 examination completed 
at a private facility but for VA C&P purposes, contained findings 
in regards to his diabetes symptoms and complications, with 
absolutely no mention of erectile dysfunction.  The request for a 
VA examination dated November 15, 2002 is noted to have requested 
this examination to evaluate the current level of his diabetes 
disability and for any conditions of the feet secondary to 
diabetes.  Once again, no mention is made of erectile 
dysfunction.  Thereafter a February 2003 rating, which continued 
the diabetes condition rating at 20 percent disabling but gave an 
earlier effective date of May 8, 2001 for entitlement to service 
connection for diabetes, is noted to have made no reference to 
any genitourinary complications.  

Thereafter the next evidence submitted were private records from 
2004 and 2005, shown to have been received by the RO on February 
28, 2005.  Among these records was a record dated February 7, 
2005 which made a notation of "E.D." for erectile dysfunction.  
There is also a report dated April 2, 2004, which is silent for 
findings or complaints of erectile dysfunction but dues note 
genitourinary complaints of nocturia.  These records are the 
earliest records noting genitourinary complaints to include 
erectile dysfunction.  Apparently accompanying these records (or 
submitted shortly thereafter) was a VA form 21-4138 (statement in 
support of claim), which the Veteran signed and dated February 
11, 2005, but otherwise left blank.  Thereafter, the RO in its 
April 21, 2006 rating evaluated the diabetes to now include 
erectile dysfunction and granted entitlement to special monthly 
compensation based on loss of use of a creative organ and 
assigned the effective date to be February 28, 2005, that is 
currently on appeal.

Based on a review of the foregoing, the Board finds that an 
effective date prior to February 28, 2005 is not warranted.  
There were no communications submitted by the Veteran or by any 
authorized representative that could be construed as a claim for 
entitlement to benefits based on erectile dysfunction submitted 
prior to this date.  Nor was there any medical evidence submitted 
prior to this date containing reference to erectile dysfunction 
that could reasonably be construed to be an informal claim.  

In sum, there is no basis for awarding an effective date prior to 
February 28, 2005.  That is the earliest date that evidence was 
submitted that showed the presence of erectile dysfunction, which 
was diagnosed in conjunction with his diabetes, and was properly 
construed as an informal claim for erectile dysfunction.  Thus 
the effective date for the special monthly compensation based on 
loss of use of a creative organ which arose from the claim for 
erectile dysfunction pursuant to 38 CFR 3.350(a), can be no 
earlier than February 28, 2005.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§§ 3.400(b)(2), 3.155 (2010).


ORDER

Entitlement to an effective date earlier than February 28, 2005, 
for the award of special monthly compensation for loss of use of 
a creative organ is denied.


REMAND

With regard to the issues of entitlement to an increased rating 
for diabetes mellitus and for erectile dysfunction, the Board 
finds it is necessary to remand these issues to obtain any 
current records of treatment that may have been generated and to 
obtain a VA examination to ascertain the current severity of both 
conditions.  The most recent evidence currently of record 
consists of a VA examination that was done in March 2006 which is 
nearly 5 years old, and some private records that are more than 5 
years old.  

To ensure that the record reflects the current severity of the 
Veteran's condition, the Board finds that a more contemporaneous 
examination is needed to properly evaluate the service-connected 
disabilities under consideration.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA has a duty to provide the Veteran with a 
thorough and contemporaneous medical examination) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  The 
examination should include a review of the Veteran's claims file 
and past clinical history, with particular attention to the 
severity of present symptomatology, as well as any significant 
pertinent interval medical history since his VA examination in 
2006.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to 
determine the names, addresses, and dates of 
treatments of any and all VA and private 
medical care providers, who treated him for 
his diabetes and erectile dysfunction since 
2005.  After securing the necessary 
release(s), the AOJ should obtain these 
records.  All correspondence, as well as any 
treatment records obtained, should be made a 
part of the claims folder.  If private 
treatment is reported and those records are 
not obtained, the Veteran and his 
representative should be provided with 
information concerning the negative results 
and afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (2010).

2.  After completion of the above, the AOJ 
should schedule the veteran for a VA 
examination(s), by the appropriate 
specialists, to determine the nature and 
extent of his service- connected diabetes 
mellitus, type II, and to determine the 
nature and severity of his erectile 
dysfunction.

The examiner is to assess the nature and 
severity of the veteran's service- connected 
diabetes mellitus, type II, in accordance 
with the latest AMIE worksheet for rating 
diabetes mellitus, type II.  The examiner 
should perform any tests or studies deemed 
necessary for accurate assessments.  The 
claims file must be made available to, and be 
reviewed by, the examiner in connection with 
the examination, and the report should so 
indicate.  The examiner should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected diabetes mellitus, type II, and 
provide an opinion as to the specific extent 
and severity of the appellant's disability, 
to include a complete and detailed discussion 
of all functional limitations and 
complications associated with the disability, 
including precipitating and aggravating 
factors.

This should include a discussion as to the 
nature and extent of the veteran's erectile 
dysfunction to include a discussion of 
whether this condition results in a penile 
deformity, in accordance with the AMIE 
worksheet for rating genitourinary disorders.

The examiner should clearly outline the 
rationale and discuss the medical principles 
involved for any opinion expressed.  If the 
requested medical opinion cannot be given, 
the examiner should state the reason why.

3.  Thereafter, the AOJ should readjudicate 
the Veteran's increased ratings claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided a supplemental statement of the 
case.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
have adverse consequences on his claims.  38 C.F.R. § 3.655 
(2010).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


